Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment in the reply filed on 3/1/2021 is acknowledged, with the additional newly added Claim 17.  Claims 1-17 are pending. Claims 6-16 are withdrawn. Claims 1-5, and 17 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 remain rejected, claim 17 is newly rejected under 35 U.S.C. 103(a) as being unpatentable over Watts et al (US 2018/0008656 A1).  
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 10/30/2021, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 3/1/2021. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
Cannabis plants, the inert freezing agent is preferably introduced at a quantity, rate and volume sufficient to rapidly reduce the temperature to about -60.degree. F. When an inert gas such as liquid carbon dioxide (thus cryogenic fluid to maintain it in a frozen state, thus claim 3 is met) is introduced at a temperature of about -1100 to -110.degree. F (thus claim 4 is met). this temperature drop occurs in about 2-3 minutes. The rapid temperate drop from injecting liquid CO.sub.2 rapidly freezes the flowers and bud such that the resin filled trichomes break free and separate, and also become harden and less sticky as the viscous resins therein solidify (thus claims 1 and 2 are met). This process can be completed in additional 5-15 minutes of turning or rotating the container 311, after the initial 2-3 of turning or rotating the container 311 during the phase of cooling about -60.degree. F. More specifically it generally requires about 1-3 minutes of additional turning or rotating per lb. of material. The process generates a resin, or at least a resin rich concentrate, commonly known as kief for Cannabis resin extracts. The prior trimming process of the uncured leaves takes only about 30 seconds to a minute of additional turning or rotating per lb. When desired, dry or cured plant matter can also be trimmed or sugar and palm leaves by the first step as described above for green or uncured plant matter [0080].
Watts et al teach a horizontal axis rotary separation apparatus is deployed in a process for separating resinous trichomes rich in flavoring, aromatic and/or medicinal components produced in plant trichome glands from unwanted plant matter. The process physically separates resin rich beads at the trichome gland head from extraneous plant matter by one or move separation sieves (thus one or more screen). The sieves are provided in or as a casing over a rigid frame member. The sieves are mesh fabric bags or screen that are easily opened and replenished in a batch operating mode, and are removable from the frame for cleaning and maintenance. Other aspects 
Watts et al teach another aspect of the invention is any of the aforesaid methods wherein a liquid freezing agent is injected into enclosed space over the filter support frame of the first horizontal axis rotary separation apparatus and water is then injected to flush a product from the first outlet port to an inlet port of the second horizontal axis rotary separation apparatus (thus a second screen) [0018].
Watts et al teach having made these discoveries, it will now be appreciated that other agitation means can also accomplish this goal, such as vibration and/or impact with balls or other instruments on the exterior of the filter mesh where the buildup can occur [0085].
Watts et al teach another aspect of the invention is any of the aforesaid methods wherein the filter member of the first horizontal axis rotary separation apparatus has a larger opening size than the filter member of the second horizontal axis rotary separation apparatus (thus claims 5 and 17 are met, thus a second screen having a mesh size smaller than the first screen to separate the trichomes) [0017].
Watts et al teach it been discovered that after such trimming to remove sugar leaves, the residual flowers can then be processed again by changing the filter 300 to one having a smaller mesh size of less than about 25 to 200 microns to separate the trichome glands that are swollen the large resin content from the cellulosic plant matter in the buds and flower. The mesh is selected in accordance with the trichomes or other plant matter size that is intended to be separated from the other plant matter, which can be larger or smaller depending on the plant species and state of maturity, as well as if the intent is to separate other plant materials, such as pollens or seeds [0079].
mesh member has holes with a diameter of about 0.25 inches to about 0.5 inches (see claim 19).
Watts et al teach fluid can be used to continuously flush product through the drain portal 113 [0050].
Watts et al do not specifically teach the method is a continuous process per se, or the first screen has a mesh opening size of 0.132 inches (mesh 6) or less.	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a mesh size smaller than the taught 0.25 inches since Watts et al teach the mesh is selected in accordance with the trichomes or other plant matter size that is intended to be separated from the other plant matter, which can be larger or smaller depending on the plant species and state of maturity, as well as if the intent is to separate other plant materials, such as pollens or seeds. Determining an appropriate mesh size is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
           Regarding the limitation that “the method is a continuous process”, Applicant is noted that “continuous” is a relative word, every machine needs to be terminated periodically for regular cleaning, and parts replacement. Opening frame to remove the collected plant matter inside could also be considered as part of a process, thus a continuous method in a broad sense.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
nd paragraph from the bottom).
            This is not found persuasive. Regarding the limitation that “the method is a continuous process”, Applicant is noted that “continuous” is a relative word, every machine needs to be terminated periodically for regular cleaning, and parts replacement. Opening frame to remove the collected plant matter inside could also be considered as part of process, thus thus a continuous method in a broad sense.
           Applicant argues that “Watts also fails to disclose a method in which two or more screens are employed, the first of which has a mesh opening size of 0.132 inches or less. Instead, the first mesh screen of Watts has openings in the range of 0.25 to 0.5 inches” (page 6, last paragraph).
           This is not found persuasive. It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a mesh size smaller than the taught 0.25 inches since Watts et al teach the mesh is selected in accordance with the trichomes or other plant matter size that is intended to be separated from the other plant matter, which can be larger or smaller depending on the plant species and state of maturity, as well as if the intent is to separate other plant materials, such as pollens or seeds. Determining an appropriate mesh size is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
.


Conclusion
             No claim is allowed.
            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Qiuwen Mi/
Primary Examiner, Art Unit 1655